Per Curiam:

The appeal herein is dis*569missed (1) for the want of a substantial federal question, Pawhuska v. Pawhuska Oil & Gas Co., 250 U. S. 394; Trenton v. New Jersey, 262 U. S. 182; Williams v. Mayor, 289 U. S. 36, 40; Los Angeles v. Los Angeles County Flood Control District, ante, p. 564; (2) for the reason that the judgment sought herein to be reviewed is based upon a non-federal ground adequate to support it, Eustis v. Bolles, 150 U. S. 361, 366; Hale v. Lewis, 181 U. S. 473, 479; Gauss v. Detroit Trust Co., 297 U. S. 695.
Mr. James R. Bothwell for appellant.
No appearance for appellee.